            Case 2:19-cv-00793-RSL Document 530 Filed 01/22/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                      WESTERN DIVISION OF WASHINGTON AT SEATTLE
 8

 9   CHARLOTTE WINELAND, et al.,                              No. C19-0793RSL

10                       Plaintiffs,                          ORDER OF DISMISSAL WITH
             v.                                               PREJUDICE OF DEFENDANT
11                                                            AUBURN TECHNOLOGY, INC.
     ALFA LAVAL, INC., et al.
12                                                            CLERK’S ACTION REQUIRED
                          Defendants.
13

14          Based on the Stipulation of the Plaintiffs and Defendant Auburn Technology, Inc. (Dkt.

15   # 529), it is ORDERED, ADJUDGED and DECREED that all of Plaintiffs’ claims against

16   Defendant Auburn Technology, Inc., are hereby dismissed with prejudice, reserving to

17   Plaintiffs’ their claims against all other defendants, no costs to be awarded.

18          DATED this 22nd day of January, 2021.
19

20

21                                                     Robert S. Lasnik,
                                                       United State District Judge
22

23



      ORDER OF DISMISSAL OF DEFENDANT AUBURN                            GARDNER TRABOLSI & MORDEKHOV PLLC
                                                                                  A T T O R N E Y S
      TECHNOLOGY, INC.- 1                                                     2200 SIXTH AVENUE, SUITE 600
                                                                              SEATTLE, WASHINGTON 98121
                                                                                TELEPHONE (206) 256-6309
                                                                                FACSIMILE (206) 256-6318
